           Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 1 of 14



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
                                          Southern Division


ROBERT ROTHMAN et al.

                            Plaintiffs,

         – against –                            Case No. PJM-20-3290

DANIEL SNYDER

                            Defendant.




                           JOINT STATEMENT REGARDING
                    ONGOING COURT AND ARBITRATION PROCEEDINGS




115816\000004\4824-1532-1557.v1
            Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 2 of 14



          Plaintiffs Robert Rothman, Dwight C. Schar, and Frederick W. Smith (“Plaintiffs” or

“Minority Owners”) and Defendant Daniel Snyder (“Defendant”) respectfully submit this Joint

Statement pursuant to the Court’s December 22, 2020 Order (Dkt. No. 86).

          I.        NFL ARBITRATION

          All the parties to this litigation are parties to an ongoing confidential arbitration before the

National Football League (“NFL”):

          Matter: Rothman et al. v. Snyder et al.

          Parties: Claimants are Robert Rothman, Dwight C. Schar, and Frederick W. Smith.

Respondent and Counter-Claimant is Daniel Snyder. Nominal Respondent is Washington Football,

Inc. (“WFI”).

          Forum: Before the NFL Commissioner.

          Arbitrator: The NFL Commissioner has designated Brad Karp of Paul, Weiss, Rifkind,

Wharton & Garrison LLP, to serve as the Hearing Officer.

          Relief Sought by Claimants: Declaratory judgment and injunctive relief regarding

corporate governance matters, disclosure of corporate books and records, and other equitable relief

and damages.

          Relief Sought by Respondent and Counterclaimant Snyder: Declaratory judgment and

injunctive relief regarding corporate governance matters and other equitable relief and damages.

          Current Status of the Proceeding: Following this Court’s Order on November 19, 2020,

which temporarily enjoined Mr. Snyder from pursuing, and the NFL from going forward with,

arbitration on any issues before this Court in the present matter, no action has been taken on such

issues that were raised in the arbitration in Respondent Snyder’s Supplemental Counter-Demand

and motion for a preliminary injunction. Claimants recently moved for a preliminary injunction

regarding other corporate governance matters and access to books and records, and a decision

10030-00001/12483478.1
             Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 3 of 14



remains pending. The rest of the claims and counter-demands in the arbitration are currently in

discovery. The merits hearing on those other claims and counter-demands is currently scheduled

to begin on March 1, 2021.

         Confidentiality or Nondisparagement Orders: The Hearing Officer has ordered, and the

parties have agreed, that the arbitration is confidential. The parties to the arbitration have also

agreed on a confidentiality stipulation that governs the confidentiality of documents produced in

the arbitration, and the Hearing Officer has entered that confidentiality stipulation as an order.

There is not an express nondisparagement order in the arbitration.

         II.     INDIA ACTION1

         Defendant Snyder has filed a defamation lawsuit in India, based on the July 16, 2020

publication by Media Entertainment Arts WorldWide of alleged defamatory articles falsely

accusing Snyder of, among other things, association with Jeffrey Epstein (“India Action”). These

articles were published on the very same day that the Washington Post published an article on the

workplace culture of the Washington Football Team.

         Matter: Daniel Snyder Through His SPA Holder vs. Eleven Internet Services LLP & Ors.

         Parties: Plaintiff is Daniel Snyder through his Special Power of Attorney (“SPA”) Holder,

Mr. Bhushan Lal. Defendants are Eleven Internet Services LLP, Media Entertainment Arts

Worldwide, Anay Chowdhary, Nirnay Chowdhary, Prarthna Sarkar, Jyotsna Basotia, and Ashok

Kumar.

         Forum: High Court of Delhi at New Delhi, India.



         1
          Plaintiffs Rothman, Schar, and Smith are not parties to the “India Action” described in
this section. Defendant Snyder prepared the description of the case. Plaintiffs Rothman, Schar,
and Smith take no position on the accuracy of the description or the merits of the case, and
reserve all rights with respect to any statements in the description.


                                                 2
           Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 4 of 14



       Judge: Hon’ble Ms. Justice Mukta Gupta.

       Relief Sought: Mr. Snyder seeks a permanent injunction; an order of the Court directing

defendants to disclose who hired them; an accounting to determine the amount of revenue

generated by defendants as a consequence of their publishing the defamatory articles regarding

Mr. Snyder; monetary damages of approximately $10 million; and fees and costs.

       Current Status of the Proceeding: Preliminary injunctive relief was granted on August

21, at which time the Court also determined that Mr. Snyder had made a prima facie case for

defamation. A subsequent application for contempt based on defendants’ failure to comply with

earlier Court orders was filed on December 10, 2020. A hearing is scheduled for January 18, 2021.

       Confidentiality or Nondisparagement Orders: None.

       III.    SECTION 1782 PROCEEDINGS2

       Defendant Snyder has filed the following actions in U.S. district courts seeking discovery

under 28 U.S.C. § 1782 in support of the India Action.

               a.     In Re Application of Daniel Snyder for an Order Directing Discovery
                      from The Ardent Group, LLC Pursuant to 28 U.S.C. § 1782, No. 4:20-
                      mc-02867 (S.D. Tex.)

       Parties: Petitioner is Daniel Snyder. Respondent is The Ardent Group, LLC.

       Forum: U.S. District Court for the Southern District of Texas.

       Judge: Judge Alfred H. Bennett

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782 from The Ardent Group, LLC, relating to The Ardent




       2
         Plaintiffs Rothman, Schar, and Smith are not parties to the 1782 actions described in this
section. Defendant Snyder prepared the descriptions of the actions. Plaintiffs Rothman, Schar,
and Smith take no position on the accuracy of the descriptions or the merits of the actions, and
reserve all rights with respect to any statements in the description.


                                                3
         Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 5 of 14



Group, LLC’s connections to the defendants in the India Action, in light of Mr. Snyder’s allegation

that The Ardent Group, LLC provided advertising services and content to each of the websites that

spread the defamatory articles about Mr. Snyder originally published by MEAWW.com.

       Current Status of the Proceeding: Mr. Snyder filed his petition on October 9, 2020, which

the Court granted on November 12, 2020. After duly serving the subpoenas on the Respondent,

the parties are in communication regarding the scope of productions. Respondent provided

documents on December 14, 2020. The parties remain in discussion about follow-up discovery,

including a deposition.

       Confidentiality or Nondisparagement Orders: None.

               b.     In Re Application of Daniel Snyder for an Order Directing Discovery
                      from New Content Media Inc. d/b/a MEA WorldWide Pursuant to 28
                      U.S.C. § 1782, No. 2:20-mc-00076-MWF-MRW (C.D. Cal.)

       Parties: Petitioner is Daniel Snyder. Respondent is New Content Media Inc. d/b/a MEA

Worldwide.

       Forum: U.S. District Court for the Central District of California.

       Judge: Judge Michael W. Fitzgerald.

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to New Content Media Inc.’s actions in publishing

the defamatory articles about Mr. Snyder underlying the India Action, given New Content Media

Inc.’s alleged status as the U.S. entity that operates the MEAWW.com website.

       Current Status of the Proceeding: Mr. Snyder filed his Petition on August 7, 2020. The

Court granted Mr. Snyder’s Petition on September 8, 2020 and further granted a supplemental

application on September 3 and 17, 2020. After serving the subpoenas on the Respondent and an

Order from the Court affirming Mr. Snyder’s right to the discovery requested, New Content Media

Inc. provided an initial document production. The parties are meeting and conferring about further


                                                4
         Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 6 of 14



documents and New Content Media Inc.’s deposition. Mr. Snyder currently has a motion for

contempt pending against New Content, and a status conference regarding discovery is scheduled

for January 5, 2020.

       Confidentiality or Nondisparagement Orders: None.

               c.      Snyder v. Blair et al., No. 1:20-mc-00023-LO-TCB (E.D. Va.)

       Parties: Petitioner is Daniel Snyder. Respondents are Mary Ellen Blair and Comstock

Holding Company, Inc.

       Forum: U.S. District Court for the Eastern District of Virginia.

       Judge: Judge Liam O’Grady.

       Relief Sought: Mr. Snyder sought document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to (i) Mary Ellen Blair’s connections to the

defendants in the India Action and foreknowledge of the defamatory articles published on

MEAWW.com, and (ii) Comstock Holding Company, Inc.’s connections to Mary Ellen Blair.

       Current Status of the Proceeding: Mr. Snyder filed his Petition on August 10, 2020. The

Court granted the application on September 14, 2020. Ms. Blair produced documents, as well as

an affidavit, in response to the subpoenas served on her.

       After receipt of the above information from the respondents pursuant to Mr. Snyder’s duly

served subpoenas, this matter is now closed.

       Confidentiality or Nondisparagement Orders: The documents produced are subject to a

confidentiality order. There is not an express nondisparagement order in the case.

               d.      Snyder v. Ferguson, No. 1:20-cv-03299-ELH (D. Md.)

       Parties: Petitioner is Daniel Snyder. Respondent is Shawn Ferguson.

       Forum: U.S. District Court for the District of Maryland.




                                                 5
         Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 7 of 14



       Judge: Judge Ellen L. Hollander.

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to Mr. Ferguson’s connections to the defendants

in the India Action and alleged foreknowledge of negative media regarding Mr. Snyder.

       Current Status of the Proceeding: Mr. Snyder filed his petition on November 10, 2020,

which was granted by the Court on November 17, 2020. After duly serving the respondent with

the subpoenas, counsel for the parties are in discussions regarding the scope of productions.

       Confidentiality or Nondisparagement Orders: None.

               e.     Snyder v. McCloughan et al., No. 1:20-mc-00199-NRN (D. Colo.)

       Parties: Petitioner is Daniel Snyder. Respondents are Jessica McCloughan and Friday

Night Lights LLC.

       Forum: U.S. District Court for the District of Colorado.

       Judge: Judge N. Reid Neureiter.

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to Mrs. McCloughan’s and Friday Night Lights

LLC’s connections to the defendants in the India Action and alleged foreknowledge of negative

media regarding Mr. Snyder.

       Current Status of the Proceeding: Mr. Snyder filed his Petition on November 10, 2020.

The Court granted the application on November 25, and the respondents have been duly served

with their subpoenas. Counsel for the parties have been in communication regarding the scope of

production. Respondent provided documents on December 27, 2020. The parties remain in

discussion about follow-up discovery, including a deposition.

       Confidentiality or Nondisparagement Orders: None.




                                                6
        Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 8 of 14



              f.      Snyder v. Moag & Co., LLC, No. 1:20-cv-02705-ELH (D. Md.)

       Parties: Petitioner is Daniel Snyder. Respondent is Moag & Co., LLC.

       Forum: U.S. District Court for the District of Maryland.

       Judge: Judge Ellen L. Hollander.

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to Moag & Co., LLC’s alleged connections to the

defendants in the India Action, in light of Mr. Snyder’s allegation that Moag & Co., LLC’s

principal had foreknowledge of the defamatory articles published on MEAWW.com.

       Current Status of the Proceeding: Mr. Snyder filed his Petition on September 15, 2020,

which was granted on September 29. After duly serving the subpoenas on the Respondent, the

parties have been engaged in motion practice concerning the Respondent’s Productions. On

December 17, the Court granted Mr. Snyder’s motion to compel further productions from the

Respondent.

       Confidentiality or Nondisparagement Orders: None.

              g.      Snyder v. Precision Creations LLC, No. 4:20-mc-02665 (S.D. Tex.)

       Parties: Petitioner is Daniel Snyder. Respondent is Precision Creations LLC.

       Forum: U.S. District Court for the Southern District of Texas.

       Judge: Judge Charles Eskridge.

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to Precision Creations LLC’s connections to the

defendants in the India Action, in light of Mr. Snyder’s allegation that Precision Creations LLC

designed each of the websites that spread the defamatory articles originally published by

MEAWW.com.




                                               7
           Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 9 of 14



       Current Status of the Proceeding: Mr. Snyder filed his Petition on September 15, 2020.

A hearing was held on November 24, 2020 and the Court granted Mr. Snyder’s application by

written order entered on November 26. After duly serving the subpoenas on the Respondent, the

parties are in communication regarding the scope of the productions. Respondent provided

documents on December 14, 2020. The parties remain in discussion about follow-up discovery,

including a deposition.

       Confidentiality or Nondisparagement Orders: None.

               h.     Snyder v. Schaffer, No. 1:20-mc-00191-WJM-KLM (D. Colo.)

       Parties: Petitioner is Daniel Snyder. Respondent is Peter Schaffer.

       Forum: U.S. District Court for the District of Colorado.

       Judge: Judge William J. Martinez.

       Relief Sought: Mr. Snyder seeks document and deposition discovery in aid of foreign

litigation pursuant to 28 U.S.C. § 1782, relating to Peter Schaffer’s connections to the defendants

in the India Action, given his alleged foreknowledge of the defamatory articles published on

MEAWW.com, among other negative media content.

       Current Status of the Proceeding: Mr. Snyder filed his application on November 10,

2020. The Court has yet to issue any further guidance or a ruling on the Petition.

       Confidentiality or Nondisparagement Orders: None

       IV.     COMSTOCK HOLDING COMPANIES, INC. PROCEEDINGS3

       Comstock, a public company, sued Norm Chirite, Mr. Snyder’s long-time attorney, a

former General Counsel to WFI and a former Comstock director. The dispute between Comstock




       3
          Plaintiffs Rothman, Schar, and Smith are not parties to the Comstock cases described in
this section. Defendant Snyder prepared the descriptions of the cases. Plaintiffs Rothman, Schar,


                                                8
        Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 10 of 14



and Mr. Chirite relates to Comstock’s refusal to issue Comstock stock valued at less than $100,000

to Mr. Chirite for his director service upon his resignation in July 2020.

               a.      Comstock Holding Companies, Inc. v. Norman Chirite, Circuit Court for

Montgomery County, Maryland, Case No. 483721-V (arising out of Comstock Holding

Companies, Inc. v. Norman Chirite, No. 4:20-mc-02665, Circuit Court for Fairfax County,

Virginia.).

       Parties: Petitioner is Comstock Holding Companies, Inc. Respondent is Norman Chirite.

Daniel Snyder is a third party recipient of a foreign subpoena for records.

       Forum: Circuit Court for Montgomery County, Maryland.

       Judge: Not assigned.

       Relief Sought: Comstock served Mr. Snyder with a foreign subpoena for records issued by

the Circuit Court for Montgomery County, Maryland seeking information concerning Mr. Snyder,

his associates and Washington Football, Inc. Mr. Chirite is Mr. Snyder’s long-time attorney, a

former General Counsel to WFI and a former Comstock director.

       Current Status of the Proceeding: Mr. Snyder, a non-party, filed objections to the

subpoena. Comstock filed a Motion to Compel, which Mr. Snyder opposed. The Motion to

Compel is ripe but no hearing is scheduled.

       Confidentiality or Nondisparagement Orders: None.




and Smith take no position on the accuracy of the descriptions or the merits of the cases, and
reserve all rights with respect to any statements in the description.


                                                 9
        Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 11 of 14



               b.      Norman Chirite v. Comstock Holding Companies, Inc., Circuit Court for

Montgomery County, Maryland Case No. 483885-V (arising out of Norman Chirite v.

Comstock Holding Companies, Inc., Delaware Chancery Court, C.A. 2020-0902-KSJM).

       Parties: Petitioner is Norman Chirite. Respondent is Comstock Holding Companies, Inc.

Daniel Snyder is a third party recipient of a foreign subpoena for records.

       Forum: Circuit Court for Montgomery County, Maryland.

       Judge: Not assigned.

       Relief Sought: Comstock served Mr. Snyder with a foreign subpoena for records (identical

to that served in matter i above) issued by the Circuit Court for Montgomery County, Maryland

seeking information concerning Mr. Snyder, his associates and Washington Football, Inc. Mr.

Chirite is Mr. Snyder’s long-time attorney, a former General Counsel to WFI, and a former

Comstock director.

       Current Status of the Proceeding: Mr. Snyder, a non-party, filed objections to the

subpoena. Comstock filed a Motion to Compel, which Mr. Snyder opposed. The Motion to

Compel is ripe but no hearing is scheduled.

       Confidentiality or Nondisparagement Orders: None.

V.     LAWSUIT REGARDING CONFIDENTIAL AGREEMENT

       An additional pending matter—to which none of the parties in this case is a party, but which

is referenced in news reports filed as exhibits in this case—is a lawsuit pending in Virginia:

       Matter: Donovan v. Wilkinson, No. 1:20-cv-01344-AJT-IDD (E.D. Va.).

       Parties: Plaintiff is David Donovan. Defendant is Beth A. Wilkinson. Pro-Football, Inc.,

a subsidiary of WFI, has intervened in the proceeding. The Washington Post has moved to

intervene.

       Forum: U.S. District Court for the Eastern District of Virginia.


                                                10
        Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 12 of 14



       Judge: Judge Anthony J. Trenga.

       Relief Sought: The lawsuit has been dismissed and the Washington Football Team has

intervened in this closed case to assert privilege, confidentiality, and privacy interests over the

Team’s documents that had been filed in the case.

       Current Status of the Proceeding: The court granted the Washington Football Team’s

motion to intervene on December 9, 2020. The court will hold a closed hearing on January 8,

2021, regarding the Team’s assertion of privilege, confidentiality and privacy interests over the

Team’s documents.

       Confidentiality or Nondisparagement Orders: Certain documents filed in the case are

subject to a sealing order, and the Court is currently determining whether additional materials

should remain under seal.




                                                11
           Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 13 of 14



   Dated: December 29, 2020               Respectfully submitted,


                                          /s/ Adam L. Van Grack
                                          Adam L. Van Grack (D. Md. Bar No. 17976)
                                          Theodore B. Kiviat (D. Md. Bar No. 29019)
                                          Longman & Van Grack, LLC
                                          10411 Motor City Drive, Suite 750
                                          Bethesda, Maryland 20817
                                          (301) 291-5027 (tel.)
                                          (301) 291-5028 (fax)
                                          avangrack@lvglawfirm.com
                                          tkiviat@lvglawfirm.com

                                          Stephen R. Neuwirth (admitted pro hac vice)
                                          Julia M. Beskin (admitted pro hac vice)
                                          Jeremy Baldoni (admitted pro hac vice)
                                          Quinn Emanuel Urquhart & Sullivan, LLP
                                          51 Madison Avenue, 22nd Floor
                                          New York, New York 10010
                                          (212) 849-7000 (tel.)
                                          (212) 849-7100 (fax)
                                          stephenneuwirth@quinnemanuel.com
                                          juliabeskin@quinnemanuel.com
                                          jeremybaldoni@quinnemanuel.com

                                          Jonathan Cooper (D. Md. Bar No. 21345)
                                          Quinn Emanuel Urquhart & Sullivan, LLP
                                          1300 I Street, NW, Suite 900
                                          Washington, DC 20005
                                          (202) 538-8000 (tel.)
                                          (202) 538-8100 (fax)
                                          jonathancooper@quinnemanuel.com

                                          Counsel for Plaintiffs Robert C. Rothman,
                                          Dwight C. Schar and Frederick W. Smith




10030-00001/12483478.1                   12
           Case 8:20-cv-03290-PJM Document 91 Filed 12/29/20 Page 14 of 14



                                       MILES & STOCKBRIDGE P.C.

                                       /s/ Rachel T. McGuckian
                                       Rachel T. McGuckian (D. Md. Bar No. 22452)
                                       11 N. Washington Street
                                       Suite 700
                                       Rockville, MD 20850
                                       Phone: (301) 517-4816
                                       Fax: (301) 762-0363
                                       rmcguckian@milesstockbridge.com

                                       DECHERT LLP

                                       Andrew J. Levander (admitted pro hac vice)
                                       Neil A. Steiner (admitted pro hac vice)
                                       Three Bryant Park
                                       1095 Avenue of the Americas
                                       New York, NY 10036
                                       Phone: (212) 698-3500
                                       Fax: (212) 698-3599
                                       andrew.levander@dechert.com
                                       neil.steiner@dechert.com

                                       Christina Guerola Sarchio (admitted pro hac vice)
                                       1900 K Street NW
                                       Washington, D.C. 20006
                                       Phone: (202) 261-3300
                                       Fax: (212) 261-3333
                                       christina.sarchio@dechert.com

                                        TACOPINA, SEIGEL & DEOREO

                                        Joseph Tacopina (admitted pro hac vice)
                                        275 Madison Avenue
                                        New York, New York 10016
                                        Phone: (212) 227-8877
                                        jtacopina@tacopinalaw.com

                                       Counsel for Defendant Daniel M. Snyder




10030-00001/12483478.1                   13
